DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt of corrected ADS is acknowledged.
The rejections under 35 USC 112(b) have been overcome by applicants’ amendments and/or remarks.
Claim Rejections - 35 USC § 112
Claims 1,13,16,17,133-137,139,140 and 142-144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by the all the generic claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. This rejection remains for reasons of record notwithstanding applicant’s traverse. While not every compound within the generic scope needs to be made and tested as applicants urge, to comply with enablement requirements, note the following passage in MPEP 2164.03: "The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, .
Note also MPEP 2164.08(b) which states that claims that read on  "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."
Note the following quote from PPG Indus. V. Guardian Indus. Corp 37 USPQ2d 1618 at 1623: "In unpredictable art areas, this court has refused to find broad  generic claims enabled by specifications that demonstrate the enablement of  only one or a few embodiments and do not demonstrate with reasonable  specificity how to make and use other potential embodiments across the full  scope of the claim.  See, e.g.  ,   In re Goodman  , 11 F.3d 1046, 1050-52,  29 USPQ2d 2010, 2013-15 (Fed. Cir. 1993);  Amgen, Inc.  v.  Chugai Pharmaceutical Co.  ,  927 F.2d 1200, 1212-14,  18 USPQ2d 1016, 1026-28 (Fed. Cir.),  cert. denied  ,  502 U.S. 856 (1991);  In re Vaeck  ,  947 F.2d at 496,  20 USPQ2d at 1445. Note also a recent Federal Court decision, Wyeth  v. Abbott Laboratories, 107 USPQ2d 1273 which decided that the synthesis and screening for at least tens of thousands of compounds constituted undue experimentation. The instant scope far exceeds 104 permutations.
not representative of the limited number of compounds tested which for the basic core are all phathalazin-1-ones (i.e. where RA/RB is phenylene) where the substituents on the benzo portion are fairly representative of the RF scope embraced in claim 16 herein and where the nature of substituents on remaining R variables is far broader than what has been made/tested as was the case in Wyeth cited above. While the scope at R1/R2, and Rc as now amended  are representative of the recited choices as they are not further substituted, for RD the species fairly represent the scope of unsubstituted alkyl, cycloalkyl, aryl and heteroaryls (with limited substitution) depicted in [0065] on p.16-17 in the specification . This also includes a subgenus of R4,R8/R9 when forming rings. For remaining non-hetero ring  choices in R4-R9 and RE, the choices that are unsubstituted would not be objected to.
Claims 138 and 141 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624